Citation Nr: 1435358	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  06-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular accident (also claimed as a stroke, transient ischemic attacks (TIA), and right arm weakness).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified joint and muscle condition of the bilateral lower extremities.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to July 1974, from September 1975 to June 1977, and from January 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, June 2007, and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In April 2014, the Veteran submitted a waiver of initial consideration of additional evidence by the RO.  See 38 C.F.R. § 20.1304(c).  It is unclear whether the Veteran intended to waive consideration of evidence that had not been considered by the RO at the time of the January 2014 hearing and/or evidence submitted following the hearing.  However, as discussed below, the matter to which the newly submitted evidence is relevant must in any event be remanded for further development and adjudication.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims files reveal documents that are relevant to the issues on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and, as discussed above, the intended scope of the Veteran's April 2014 waiver is unclear.  However, this defect can be cured on remand.

A May 2014 VA email, included in the Veteran's Virtual VA paperless claims file, indicated that the Veteran had a competency claim pending action by the RO since 2011.  A review of the record indicates that the RO has not yet had the opportunity to address this claim. Thus, the Board does not have jurisdiction over it, and it is referred to the RO for initial consideration.

The merits of the underlying claim for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of all of the appeals, except the appeal pertaining to his petition to reopen a claim of entitlement to service connection for PTSD, was requested.

2.  In a May 1996 rating decision, the RO previously considered and denied service connection for PTSD.

2.  The Veteran was notified of the May 1996 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
3.  The evidence received since the May 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular accident.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified joint and muscle condition of the bilateral lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The May 1996 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013). 

2.  The evidence received subsequent to the May 1996 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, in a November 2013 statement, the Veteran indicated his intent to withdraw all of his appeals, except the appeal pertaining to his petition to reopen a claim of entitlement to service connection for PTSD.  The Veteran's representative submitted the Veteran's withdrawal in December 2013.  The Veteran and his representative emphasized that he was still pursuing his petition to reopen his claim of entitlement to service connection for PTSD.

Hence, with regard to the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular accident, entitlement to TDIU, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified joint and muscle condition of the bilateral lower extremities, and entitlement to service connection for bilateral carpal tunnel syndrome, there remain no allegations of errors of fact or law for appellate consideration for these particular issues.  Accordingly, the Board does not have jurisdiction to review that part of the appeal and those issues have been dismissed.


New and Material Evidence

Initially, the Board observes that the Veteran's claim of service connection for PTSD was previously considered and denied by the RO in a rating decision dated in May 1996.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In August 2006, the Veteran essentially requested that his claim of service connection for PTSD be reopened.  However, the rating decision currently on appeal, dated in June 2007, denied reopening the claim because the RO determined that new and material evidence was not submitted.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As noted above, the May 1996 rating decision denied the Veteran's claim of service connection for PTSD.  In that decision, the RO found that the Veteran had not submitted a statement describing his alleged stressors, and there was no evidence that demonstrated the existence of any stressors.  The evidence of record at that time included the Veteran's service treatment records; the Veteran's personnel records; VA treatment notes; and private treatment notes. 

The evidence associated with the claims file subsequent to the May 1996 rating decision includes various stressor statements submitted by the Veteran, VA treatment notes, VA examination reports, private treatment notes, and the Veteran's hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  

The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes nexus opinions relating the Veteran's PTSD to claimed military sexual trauma.  Specifically, in June 2012 and July 2014 VA examination reports, the VA examiners diagnosed the Veteran with chronic PTSD that was related to alleged military sexual trauma.  Therefore, the VA opinions relate to an unestablished fact necessary to substantiate the claim.  

Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The appeal for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cerebrovascular accident is dismissed.

The appeal for entitlement to TDIU is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified joint and muscle condition of the bilateral lower extremities is dismissed.

The appeal for entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.


REMAND

Before addressing the merits of the underlying service connection claim for PTSD, the Board finds that additional development of the evidence is required.

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A) (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, it does not appear that the Veteran has been provided adequate notice for the claim.  Specifically, in June 2011, the Veteran submitted a statement in which he alleged that he was the victim of prolonged sexual abuse by a superior during his last year in service.  Previously, he alleged that he had combat service in the Republic of Vietnam and Panama and that his claimed stressors were related to his combat action.  He also claimed that he was involved in covert operations throughout Central America, including search and rescue missions and raids to interdict drug and weapons trafficking.  

The Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue.  

Second, during the January 2014 hearing, the Veteran claimed that he was treated at Coco Solo Hospital at Fort Clayton in Panama from 1980 to 1982 for psychiatric symptoms.  He also contended that he reported the alleged sexual abuse to a military physician in approximately January 1982.  He reported that a psychologist recommended him for separation and that he was discharged as a result of the findings of Medical Board proceedings.  However, the record includes no records from Coco Solo Hospital or any documents pertaining to Medical Board proceedings.  On remand, the AOJ should seek to obtain any outstanding service treatment notes.

Likewise, during the hearing, the Veteran explained that he was reduced in rank as a punishment for reporting the alleged sexual assault to a military physician.  The AOJ should seek to obtain any outstanding service personnel records pertaining to the claimed reduction in rank and the Veteran's March 1982 discharge.

Third, in September 2010, the Veteran submitted numerous VA Form 21-4142s, authorizing VA to obtain private treatment notes from various treatment providers.  It does not appear that the RO made any effort to obtain any outstanding private records.  In addition, it does not appear that all of the Veteran's VA treatment notes have been associated with the record.  Specifically, during a February 2010 parole psychiatric evaluation, the Veteran reported that he was admitted to a VA Medical Center (VAMC) in Louisiana and to the Dallas VAMC for two psychiatric episodes in or around 1995.  These records have not been associated with the record.  

Finally, the Veteran should be afforded another VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.  

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressor, to include contacting the National Personnel Records Center (NPRC), Records Management Center (RMC), and/or other appropriate locations to secure the Veteran's complete service treatment and personnel records. 

The Veteran maintains that he was treated at a military hospital (specifically, Coco Solo Hospital) at Fort Clayton in Panama in 1980 to 1982 for psychiatric complaints.  In addition, he claims that he was discharged after Medical Board proceedings determined that he was unfit for duty.  Specifically, he asserts that a psychologist recommended him for separation from service.  The AOJ should seek to obtain any outstanding service treatment notes, to include but not limited to, any records from Coco Solo Hospital, any Medical Board evaluations, and any associated documents pertaining to Medical Board proceedings.

The Veteran also maintains that he was punished with a reduction in rank before he was discharged by his sergeant after he reported the sexual assault to a military physician in approximately January 1982.  The AOJ should seek to obtain any outstanding service personnel records that pertain to the Veteran's general discharge in March 1982.

In addition, the Veteran has reported that he participated in combat operations in the Republic of Vietnam and Panama.  With respect to his service in Panama, he has claimed that he participated in classified, covert operations in connection with drug wars and search and rescue missions.  The AOJ should seek to obtain any records that pertain to any special assignments and/or combat duty.  The AOJ should also obtain any documentation to verify whether the Veteran had service in the Republic of Vietnam.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any private providers, to include, but not limited to, records from the California State Parole and Community Services Division, County Medical Services at the University of California San Diego, San Diego County Sheriff's Medical Records Unit, Veterans Village of San Diego, and Telecare in San Diego.

A request should also be made for any outstanding VA medical records, including any outstanding treatment notes, dated from 1982 to 1999, and from June 2012 to the present.  A specific request should also be made for any outstanding VA treatment notes that document psychiatric admissions at a VA Medical Center (VAMC) in Louisiana in 1995, and at the Dallas VAMC shortly thereafter.

4.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or if he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The AOJ should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


